IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                        __________________

                           No. 96-40047
                         Summary Calendar
                        __________________


MICHAEL FREEMAN,

                                     Petitioner-Appellant,

versus

GARY L. JOHNSON, DIRECTOR,
TEXAS DEPARTMENT OF CRIMINAL JUSTICE,
INSTITUTIONAL DIVISION,

                                         Respondent-Appellee.



                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Southern District of Texas
                       USDC No. C-94-CV-238
                        - - - - - - - - - -
                            July 3, 1996
Before DAVIS, BARKSDALE and DeMOSS, Circuit Judges.

PER CURIAM:*

     Michael Freeman (#544479) appeals the dismissal of his

petition for federal habeas corpus relief, 28 U.S.C. § 2254.    In

his federal habeas petition Freeman alleged: 1) insufficiency of

the evidence to support his conviction for capital murder; 2)

that the trial court denied him due process by refusing to allow



     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                             No. 96-40047
                                  -2-

the jury to hear testimony concerning the accomplice-witness'

credibility and mental state; 3) that the trial court erred by

refusing Freeman's requested instruction on the definition of "in

the course of"; and 4) that the trial court erred in denying his

motion for a new trial.   Freeman has raised only the sufficiency-

of-the-evidence claim on appeal.    He has, thus, abandoned the

other issues.    Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir.

1993).

     We have reviewed the briefs and the record and find no

error.   We affirm the dismissal essentially for the reasons

stated by the district court in Freeman v. Scott, No. C-94-238

(S.D. Tex. Nov. 29, 1995).

     AFFIRMED.